

                                                                    Exhibit 10.1


                                 LAW OFFICES OF
                                MORTON S. TAUBMAN
                           1201 Fifteenth Street, N.W.
                                  Second Floor
                             Washington, D.C. 20005

                            TELEPHONE (202) 347-9090
                            TELECOPIER (202) 659-2679
                       E-mail address mtaubman@isiwdc.com



September 25, 2006

Geoffrey T. Chalmers, Esq.
33 Broad Street, Suite 1100
Boston, Ma 02109


          Re:  Termination of the Agreement and Plan of Merger (the "Agreement")
          entered  into by and between  GlobalOptions  Group,  Inc.  ("Global"),
          LocatePlus  Acquisition  Corporation  ("LPA"), and LocatePlus Holdings
          Corporation ("LocatePlus"), dated September 20, 2006.


Dear Mr. Chalmers:

         Based upon information shared by and between the parties to the
Agreement, subsequent to the date of execution, the respective Board of
Directors of Global, LPA and LocatePlus have decided to mutually terminate the
Agreement under Section 7.1(a) of said Agreement.

         The parties agree, as of the date hereof, all terms and conditions of
the Agreement shall be null and void and no further effect, with the exception
of Sections 5.4(b) and 5.6 of the Agreement, which shall survive the
aforementioned mutual termination of the Agreement.

         The parties further agree that all the parties hereto fully release
each other, and their respective employees, servants, and agents from any claims
(including attorney's fees, costs, and expenses of every kind and however
denominated) which could have been asserted, or may assert in the future against
one another or their respective, employees, servants, and agents, relating to
the Agreement.

         If the above represents the agreement among the parties, I respectfully
request that you have your client execute where indicated below and I will do
the same with my client. We agree that this letter agreement may be signed in
counterpart and forwarded to the undersigned in either fax form or PDF to be
effective.


                             Respectfully submitted,

                             /s/ Morton S. Taubman
                             ---------------------------
                             Morton S. Taubman




Geoffrey T. Chalmers, Esq.
Page two
September 25, 2006

Terminate of the Agreement (defined in the caption, page 1)




AGREED TO AND ACCEPTED:



                 LOCATEPLUS HOLDINGS CORPORATION


                 By: /s/ Jon R. Latorella
                     -----------------------------------
                 Name: Jon R. Latorella
                 Title: President and Chief Executive Officer


                 GLOBALOPTIONS GROUP, INC.


                 By: /s/ Harvey Schiller
                     -----------------------------------
                 Name:  Harvey Schiller
                 Title: Chief Executive Officer


                 LOCATEPLUS ACQUISITION CORPORATION


                 By: /s/ Harvey Schiller
                     -----------------------------------
                 Name:  Harvey Schiller
                 Title: Chief Executive Officer









